Case 2:19-cv-00960-JNP-DBP Document 23 Filed 06/19/20 PageID.62 Page 1 of 6




Rachel L. Sykes (#11778)
Pearson Butler
1802 W. South Jordan Parkway, Suite 200
South Jordan, Utah 84095
801.495.4104
Rachel@pearsonbutler.com

Jaburg & Wilk, P.C.
3200 North Central Avenue, 20th Floor
Phoenix, Arizona 85012
602.248.1000

Maria Crimi Speth (012574) (Pro Hac Vice)
mcs@jaburgwilk.com

Attorneys for Plaintiff



                              IN THE UNITED STATES DISTRICT COURT

                                         FOR THE DISTRICT OF UTAH

Sweetaly Gelato, LLC, a Utah limited liability          ATTORNEY PLANNING
company,                                                MEETING REPORT
         Plaintiff,

v.                                                      Case No. 2:19-cv-00960-JNP

Dolce USA LLC, a Delaware limited liability             District Judge Jill N. Parrish
company,
         Defendant.

1.       PRELIMINARY MATTERS:
         a.       Describe the nature of the claims and affirmative defenses:
         Plaintiff’s position: Plaintiff Sweetaly Gelato LLC (“Sweetaly”) has been selling
desserts under the trademark SWEETALY in interstate commerce since no later than September
1, 2014. Sweetaly owns the federal registration for the mark (U.S. Reg. No. 5,435,835) in
International Class 030 in connection with gelato with an effective date of March 8, 2016. As of
February 2016, Sweetaly’s trade area and natural zone of expansion included at least the Western
United States. Defendant Dolce USA LLC (“Dolce”) adopted the identical mark SWEETALY

                                                    1
20795-20795-00001\\MCS\\MCS\\4069438.1
Case 2:19-cv-00960-JNP-DBP Document 23 Filed 06/19/20 PageID.63 Page 2 of 6




for its dessert business no earlier than February 2016. Dolce’s use of the mark infringes
Sweetaly’s prior rights in the mark. Dolce has refused to stop using the infringing mark.
Sweetaly asserted counts for trademark infringement, unfair competition and false designation of
origin, and common law trademark infringement and unfair competition. Dolce counterclaimed
for declaratory relief finding non-infringement and finding Sweetaly’s mark invalid. Sweetaly
contends that neither counterclaim is appropriate or supported by the evidence.
         Defendant’s position: Defendant Dolce USA LLC (“Dolce”) has continuously used the
mark SWEETALY to advertise and sell frozen desserts since March 2016. Dolce has used the
mark SWEETALY in numerous states across the country, but not in Utah. Plaintiff’s use of the
mark SWEETALY has been de minimis or non-existent outside of Utah. In all states outside of
Utah, Dolce has prior rights through filing its intent-to-use application in March 2015 and
through its sales of SWEETALY desserts across the country since March 2016. Moreover, the
goods of Plaintiff and Dolce are not marketed or sold to the same customers and do not compete
in the same marketplaces, so there is no likelihood or evidence of confusion. Plaintiff’s
SWEETALY registration is also invalid. Plaintiff failed to comply with the statutory and
regulatory requirements to obtain a federally registered trademark in SWEETALY by failing to
provide evidence of use in commerce of “Sweetaly” in connection with the associated goods
and/or by failing to overcome rejections during the prosecution of the SWEETALY application.
         b.       This case is       _____ not referred to a magistrate judge
                                     X referred to magistrate judge Dustin B. Pead
                                            X under 636(b)(1)(A)
                                            ______under 636(b)(1)(B)
                                     _____ assigned to a magistrate judge under General Order 07-001
                                            and
                                            ____ all parties consent to the assignment for all
                                                   proceedings or
                                            ____ one or more parties request reassignment to a district
                                                   judge
         c.       Pursuant to Fed. R. Civ. P. 26(f), a meeting was held on June 18, 2020
                  (specify date) telephonically (specify location).
                  The following attended:

                                                      2
20795-20795-00001\\MCS\\MCS\\4069438.1
Case 2:19-cv-00960-JNP-DBP Document 23 Filed 06/19/20 PageID.64 Page 3 of 6




                           Maria Crimi Speth, counsel for Plaintiff and
                           Robert Aycock and William Chadwick name of attorney,
                           counsel for Defendant.
         d.       The parties will exchange by 06/26/2020 the initial disclosures required by Rule
                  26(a)(1).
         e.       Pursuant to Fed. R. Civ. P. 5(b)(2)(D), the parties agree to receive all items
                  required to be served under Fed. R. Civ. P. 5(a) by either (i) notice of electronic
                  filing, or (ii) email transmission. Such electronic service will constitute service
                  and notice of entry as required by those rules. Any right to service by USPS mail
                  is waived.
2.       DISCOVERY PLAN: The parties jointly propose to the court the following discovery
         plan: Use separate paragraphs or subparagraphs as necessary if the parties disagree.
         a.       Discovery is necessary on the following subjects: Briefly describe the subject
                  areas in which discovery will be needed.

         The parties anticipate discovery will be required in the following subject areas:

                  •     Discovery related to the date each party first used the SWEETALY mark in
                        interstate commerce.
                  •     Discovery related to Defendant’s knowledge of others’ rights in the
                        SWEETALY mark prior to its adoption of the identical mark.
                  •     Discovery related to the scope and timing of each party’s trade area.
                  •     Plaintiff’s use of the SWEETALY mark outside of Utah.
                  •     Plaintiff’s use, plans, and evidence of expansion or potential expansion
                        outside of the state of Utah.
                  •     Plaintiff’s prosecution of the SWEETALY application.

         b.       Discovery Phases
                  Specify whether discovery will (i) be conducted in phases, or (ii) be limited to or
                  focused on particular issues. If (ii), specify those issues and whether discovery
                  will be accelerated with regard to any of them and the date(s) on which such
                  early discovery will be completed.
                  The parties do not believe this case is appropriate for phased or limited discovery.


         c.       Designate the discovery methods to be used and the limitations to be imposed.
                  (1)      For oral exam depositions, (i) specify the maximum number for the
                           plaintiff(s) and the defendant(s), and (ii) indicate the maximum number of
                           hours unless extended by agreement of the parties.

                                                    3
20795-20795-00001\\MCS\\MCS\\4069438.1
Case 2:19-cv-00960-JNP-DBP Document 23 Filed 06/19/20 PageID.65 Page 4 of 6




                           Oral Exam Depositions
                           Plaintiff(s): 5
                           Defendant(s): 5
                           Maximum number of hours per deposition 7
                  (2)      For interrogatories, requests for admissions, and requests for production
                           of documents, specify the maximum number that will be served on any
                           party by any other party.
                           Interrogatories 25
                           Admissions 30; unlimited requests for authentication.
                           Requests for production of documents 30
                  (3)      Other discovery methods: Specify any other methods that will be used and
                           any limitations to which all parties agree.
                           The Parties expect to issue one or more subpoenas duces tecum to third
                           parties related to the claims and defenses in this action. The Parties do not
                           believe a limit on the number of subpoenas will be necessary or helpful in
                           this matter.
         d.       Discovery of electronically stored information should be handled as follows: Brief
                  description of parties’ agreement.
         The parties agree to produce ESI as follows:
                  •     Produce native files for spreadsheets;
                  •     Produce each document as a searchable multi-page PDF file;
                  •     For emails, include attachments in the same pdf as the email to which it is
                        attached;
                  •     Scanned documents and any related data files should be OCR; provided on
                        CD, DVD, or external drives depending on total data size or if a hosting
                        solution is selected, uploaded to the hosted website.
         e.       The parties have agreed to an order regarding claims of privilege or protection as
                  trial preparation material asserted after production, as follows: Brief description of
                  provisions of proposed order.
         The parties will deal with claims of privilege and protection as a particular issue arises.


         f.       Last day to file written discovery 11/06/2020
         g.       Close of fact discovery 02/05/2021
         h.       (optional) Final date for supplementation of disclosures under Rule 26(a)(3) and
                  of discovery under Rule 26(e) N/A


                                                     4
20795-20795-00001\\MCS\\MCS\\4069438.1
Case 2:19-cv-00960-JNP-DBP Document 23 Filed 06/19/20 PageID.66 Page 5 of 6




3.       AMENDMENT OF PLEADINGS AND ADDITION OF PARTIES:
         a.       The cutoff dates for filing a motion to amend pleadings are:
                  Plaintiff(s) 06/19/2020         Defendant(s) 06/19/2020
         b.       The cutoff dates for filing a motion to join additional parties are:
                  Plaintiff(s) 06/19/2020         Defendants(s) 06/19/2020
                  (NOTE: Establishing cutoff dates for filing motions does not relieve counsel
                  from the requirements of Fed. R. Civ. P. 15(a)).
4.       EXPERT REPORTS:
         a.       The parties will disclose the subject matter and identity of their experts on
                  (specify dates):
                  Party(ies) bearing burden of proof 02/19/2021
                  Counter Disclosures         03/19/2021
         b.       Reports from experts under Rule 26(a)(2) will be submitted on (specify dates):
                  Party(ies) bearing burden of proof 04/09/2021
                  Counter Reports         05/07/2021
5.       OTHER DEADLINES:
         a.       Expert Discovery cutoff: 6/04/2021
         b.       Deadline for filing dispositive 1 or potentially dispositive motions including
                  motions to exclude experts where expert testimony is required to prove the case.
                  06/18/2021
         c.       Deadline for filing partial or complete motions to exclude expert testimony
                  07/02/2021
6.       ADR/SETTLEMENT:
         Use separate paragraphs/subparagraphs as necessary if the parties disagree.
         a.       The potential for resolution before trial is: ___ good               _X_ fair ____ poor
         b.       The parties intend to file a motion to participate in the Court’s alternative dispute
                  resolution program for:          settlement conference (with magistrate judge): ______
                  arbitration: _____           mediation: _____ N/A




1
  Dispositive motions, if granted, resolve a claim or defense in the case; nondispositive motions, if granted, affect
the case but do not resolve a claim or defense.

                                                           5
20795-20795-00001\\MCS\\MCS\\4069438.1
Case 2:19-cv-00960-JNP-DBP Document 23 Filed 06/19/20 PageID.67 Page 6 of 6




         c.       The parties intend to engage in private alternative dispute resolution for:
                  arbitration: ______ mediation: __x____
d.       The parties will re-evaluate the case for settlement/ADR resolution on (specify date):
         10/16/2020
7.       TRIAL AND PREPARATION FOR TRIAL:
         a.       The parties should have _____ days after service of final lists of witnesses and
                  exhibits to list objections under Rule 26(a)(3) (if different than the 14 days
                  provided by Rule). N/A
         b.       This case should be ready for trial by: specify date 09/20/2021
                  Specify type of trial: Jury    x       Bench
         c.       The estimated length of the trial is: specify days 5-6 days



/s/Maria Crimi Speth                                             Date: 06/19/2020
Signature and typed name of Plaintiff(s) Attorney
/s/Robert Aycock                                                 Date: 06/19/2020
Signature and typed name of Defendant(s) Attorney




                                         NOTICE TO COUNSEL
Instructions to file the Attorney Planning Meeting Report can be found on the court’s Civil
Scheduling webpage.




                                                     6
20795-20795-00001\\MCS\\MCS\\4069438.1
